                                                                           CLERK'
                                                                                Soi-i-lcuu.q.nlq: cnur
                                                                                    AT DANVILLE,VA .
                                                                                         FILED
                     IN T H E U NITED STA TES D ISTR ICT CO UR T
                    FOR TH E W ESTER N DISTR IC T O F W R GIN IA                    Nû# -8 2212
                                                                                             ...:
                                                                                                            .
                                 R O A N O K E DIW SIO N                       JUL       b
                                                                              BY;        *
                                                                                                    ,
                                                                                    DE         C        K
LA W R ENC E W O O DA R D ,

              Petitioner,                        C ase No.7:18cv00541

                                                 M EM OM NDUM OPINIO N

M U LICEN IK ,                                   By:H on.Jackson L .Ifiser
W arden,                                            Senior U nited States DistrictJudge

              R espondent.


       The petitioner, Lam ence W oodard, an inm ate at the U nited States Perlitentiary

Victorville in Adelanto,California,filed tllis action,pro K ,as a petition for a writofhabeas

corpusunder28U.S.C.j2241. W oodard'sj2241petition challengesthevalidity ofhisguilty
plea and asksthiscourtto vacatehisconviction accordingly. SeeUnited Statesv.W oodard,N o.

7:96CR 00109. Upon review of the record,the courtconcludes that W oodard's petition m ust be

summarilydismissedforlackofjtuisdiction.
       A petitionunderj2241,whetherchallengingtheexecutionortheimpositionofafederal
sentence,mustbebroughtin thedistrictcourtwithjmisdiction overthepetitioner'scustodian.
In re Jones,226 F.3d 328,332 (4th Cir.2000). BecauseW oodard isnotcov ned within the
jlzrisdiction ofthecourt,thecourthasnojurisdiction overthewarden oftheCalifom iafacility,
who is W oodard's current custodian. Therefore,the coul'
                                                       t has no jtlrisdiction to address
W oodard'sclaimsunderj2241.
            For the stated reasons, 1 will slzmm arily dismiss W oodard's petition for lack of

jlzrisdiction,withoutprejudicetohissubmissionofanadequatej2241petitionintheappropriate
co      1
     urt.

            A separateFinalOrderwillbeenteredherewith.

            ENTERED this = day ofNovember, 2018.

                                                                                   /0
                                                                       '   .


                                                N        R UN ITED S A TES D ISTRICT JUD GE




       iAsw oodard'sinitialj 2255motion iscurrently on appeal,See ECF No.123,United Statesv.W oodard,
No.7:96CR00109(Sept.4,2018),thecourtwillnotconstruethissubmissionasaj2255.
                                                -
                                                    2-
